DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 12-17, 19, 22 and 33 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: the claim language is confusing since it is not clear what method step is provided by lines 20-25. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 24 and 33 are finally rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al (5,915,635) in view of Andrews (4,664,319).
Cannel et al discloses in Fig. 1, discloses a method/system of grinding one or more substances, the method comprising: disposing in a grinding chamber of a jet mill a first stream comprising (i) a circulating fluid and (ii) particles of a material (Fig. 1 shows that the fluid stream from the compressor 14 and the material stream from the hopper 48 join before entering the milling unit 16, thus creating the first stream in the sense of the present application) to produce a second stream (the stream in the conduit 22) comprising (a) the circulating fluid and (b) a ground material, wherein the jet mill is pressurized by the circulating fluid; forwarding the second stream to a cyclone separator (24), wherein the cyclone separator is configured to separate a first portion (29) of the ground material from a second portion of the ground material, wherein the first portion of the ground material ("coarse particle fraction") includes particles having a particle size equal to or greater than a threshold particle size, and the second portion of the material includes particles having a particle size less than the threshold particle size; collecting the first portion of the ground material in a first collector (an outlet in the bottom of the cyclone 24 can be called "first collector"); forwarding to a second collector (26 and 28) a third stream comprising (1) the circulating fluid and (2) the second portion of the ground material, wherein the second collector (26 and 28) is configured to separate the second portion of the ground material from the third stream to produce a fourth stream (44) comprising the circulating fluid; and contacting the fourth stream with additional particles of the material to produce a fifth stream. Additionally, Cannel et al discloses wherein the circulating fluid comprises an oxygen- free gas such as nitrogen gas (inert gas).
Cannel et al does not disclose a manifold.
Andrews is cited to show desirability, in the relevant art, to provide a jet mill with a manifold 26 surrounding the grinding chamber in order to initiates a rotation of the material in the jet mill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cannel et al with the manifold surrounding the grinding chamber as taught by Andrews in order to initiates a rotation of the material in the jet mill.

Claims 4-5 and 7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Andrews as applied to claims 1-3, 24 and 33 and further in view of Lansell et al (US 2016/0303577).
Modified devise of Cannel et al has most of the elements of this claim but for the process of organic material such as coal.
Lansell et al teaches that utilizing a Jet mill to process coil is conventional [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Lansell et al to process coil in the device of Cannel et al.
Claim 12 is finally rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Andrews as applied to claims 1-3, 24 and 33 and further in view of Lansell et al as applied to claims 4-5 and 7 and further in view of Paulat et al (8,864,056).
Modified devise of Cannel et al has most of the elements of this claim but for the process of cellulose material.
Paulat et al teaches that utilizing a Jet mill to process coil is conventional [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Paulat et al to further process cellulose material in the modified device of Cannel et al.
Claims 13 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Cannel et al in view of Andrews and Paulat et al as applied to claims 1-3, 12, 24 and 33 and further in view of Lansell et al, Paulat et al as applied to claim 10 and further in view of Nlemi (4,720,049).
Modified devise of Cannel et al has most of the elements of this claim but for applying to the feed hopper a positive pressure with the circulating fluid.
Nlemi is cited to show desirability, in the relevant art, to provide a feeder chamber 4 in a jet mill with valve 7 for the generation of a pressure impact in the top end of the feeder chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the feeder in the modified device of Cannel et al with the valve 7 as taught by Nlemi for the generation of a pressure impact in the top end of the feeder chamber.
With respect to claims 14, 16-17, 19 and 21-22 regarding the practical size, feeder rate, pressure, the limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified devise of Cannel et al and would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose (see pages 6-7, 9,11-12, 26-27 and 29 of the applicant’s specification). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Cannel et al, because the changes do not appear to provide any unexpected result.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-5, 7-8, 12-17, 19, 22, 24 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725